DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 18, 20, 28, and 30 are objected to because of the following informalities: 
In line 1 of claims 18 and 28, “both stimuli” should be –both the first and second stimulus--.
In claims 20 and 30, “same stimuli” should be –both the first and second stimulus--.
 Appropriate correction is required

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a monitoring device for measuring said subject’s brain activity (a device that uses electrodes for EEG, EOG, EMG – see pages 14-15) and a stimulation device providing at least one type of stimulus (device that produces sensory, ultrasound, optical, electric, and/or magnetic stimuli – see pages 7-12) in claim 26 and communication module (devices used for wireless or serial communication – see pages 16 and 20) in claim 31.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26, 27, and 34-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-24 of U.S. Patent No. 10,561,840. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US 10,561,840 claim a species that anticipates the current genus claim.
Claims 26 and 27 and are anticipated by claim 21 of U.S. Patent No. 10,561,840.
Claim 34 is anticipated by claim 22 of U.S. Patent No. 10,561,840.
Claim 35 is anticipated by claim 23 of U.S. Patent No. 10,561,840.
Claim 36 is anticipated by claim 24 or U.S. Patent No. 10,561,840. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites in line 6 that an end of stage I of a non-REM light sleep is determined. However, the claim does not state how “an onset of a stage II” in line 8, “an end of stage IV” in line 12, or “a further stage II” in line 14 is determined. It is not clear how the determinations for the three aforementioned stages are made.
Claims 17-25 inherit the deficiencies of claim 16 and are likewise rejected.

Claim 18 recites the term “about” with a range. In line 2. Usage of the term about renders the claim unclear because it cannot be determined what degree outside of the claimed range is encompassed by the claim.
Claim 19 recites the term “about” with a range. In line 2. Usage of the term about renders the claim unclear because it cannot be determined what degree outside of the claimed range is encompassed by the claim.
Claim 20 recites the limitation “during a memory training or learning process” in line 2. This is unclear because usage of the term during implies that a memory training or leaning process is currently occurring. However, there is no memory or learning process recited in the preceding claims or preceding lines of the present claim. In addition, the conditional nature of the term “during” and not preceding instance of the memory training or learning process makes it unclear if the steps are executed because the memory training or learning process has not yet occurred. 
 Claim 20 recites the conditional limitation “while” in line 2. There is no indication in the current or preceding claims that the subject is awake, which means the previous steps can be implemented while the subject is not awake. Thus, the claim is unclear because it cannot be determined if the step in the present claim being executed is required or not in the protection being sought because of the conditional “while” limitation.

Claim 26 recites the limitation “a non-REM light sleep state” in lines 8, 10, 13, and 14. It is not clear if this is a new instance or refers to the “a non-REM light sleep state” mentioned in lines 6-7 of the present claim.
Claim 26 recites in line 8 that an end of stage I of a non-REM light sleep is determined However, the claim does not state how “an onset of a stage II” in lines 10 and 16 and “an end of stage IV” in line 15 is determined. It is not clear how the determinations for the aforementioned stages are made.
Claim 26 recites the limitation “a first stimulus” in line 11. It is not clear if this is a part of or different than the “at least one type of stimulus” mentioned in step b. 
Claim 26 recites the limitation “a second stimulus” in line 13. It is not clear if this is a part of or different than the “at least one type of stimulus” mentioned in step b.
Claims 27-37 inherit the deficiencies of claim 26 and are likewise rejected.
 
Claim 27 recites the limitation “said stimulus” in line 1. It is not clear which stimulus is being referred to. 
Claim 29 recites the term “about” with a range in line 2. Usage of the term about renders the claim unclear because it cannot be determined what degree outside of the claimed range is encompassed by the claim.
Claim 29 recites the limitation “a negative peak” in line 2. It is not clear if this is a new instance or refers to the negative peak mentioned in line 7 of claim 26.
Claim 30 is directed to a device but appears to claim a process, which makes the claim unclear. 
Claim 30 recites the limitation "the application of same stimuli" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. It is also not clear what the “application” entails.
Claim 30 recites the limitation “same stimuli” in lines 1-2. It is not claim if this is a new instance or the same as the first stimulus and second stimulus mentioned in claim 26.
Claim 30 should probably be amended to:

–The device of claim 26, wherein the programmable microcontroller board is further configured to perform a step of emitting said first stimulus and second stimulus during a memory training or learning process while said subject is awake--.

Claim 37 recites the limitation "the user interface" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The claim should probably be amended to be dependent on claim 36.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 32 and 33 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 32 recites the limitation “said device is controlled by the subject”.
Claim 33 recites the limitation “said device is controlled by a skilled physician”.
The limitations of claims 32 and 33 are positive recitations to a human organism.  Amending the limitations to use “configured to” or “adapted to” language would overcome the rejection.

Allowable Subject Matter
Claims 16-37 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and/or the double patenting rejections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
With regards to claims 16 and 26, the closest prior art found was US 2017/0361060 (Garcia Molina et al., hereinafter Garcia Molina) and US 2013/0190556 (Wetmore et al., hereinafter Wetmore). Both Garcia Molina and Wetmore disclose the steps of receiving brain activity signals, monitoring the brain activity signals, and emitting stimuli at specific sleep stages. Garcia Molina further discloses detection using negative peaks. 
However, the prior art does not disclose nor suggest a method or a device that implements a method, as claimed by Applicant, that includes the following combination of steps:
III. detecting in said brain activity signal an end of a stage I of a non-REM light sleep state, by detection of a negative peak with an amplitude inferior to -75uV, and an onset of a stage II of said non-REM light sleep state,
IV. emitting a first stimulus at the detection of the onset of stage II of said non-REM light sleep state,
V. emitting a second stimulus,
VI. repeating emitting the first stimulus and the second stimulus until an end of a stage IV of said non-REM light sleep state, and
VII. restarting steps IV to VII when an onset of a further stage II of said non-REM light sleep state is detected. 

Claims 17-25 and 27-37 are dependent on allowed matter from claims 16 and 26 and would be allowable once the 112 rejections are overcome

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791      

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791